In my opinion, the evidence is sufficient to justify the conclusion that the owner of the real property had knowledge of the construction of the new building, and acquiesced in its construction. In such an instance, the lien binds not only the building itself but the land on which it is situate, "together with a convenient space about the same." I think the case should be remanded with instructions to ascertain this convenient space and allow a foreclosure upon it as well as upon the house.
HOLCOMB, J., concurs with FULLERTON, J. *Page 375